Exhibit 10.47

Time Warner Cable Inc. 2011 Stock Incentive Plan

Non-Qualified Stock Option Agreement,

For Use After 1/8/2013

Time Warner Cable Inc.

Non-Qualified Stock Option Agreement

General Terms and Conditions

WHEREAS, Time Warner Cable Inc. (the “Company”) has adopted the Plan (as defined
below), the terms of which are hereby incorporated by reference and made a part
of this Non-Qualified Stock Option Agreement (the “Agreement”); and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the Option provided for herein to the
Participant (as defined below) pursuant to the Plan and the terms set forth
herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1.        Definitions. Whenever the following terms are used in this Agreement,
they shall have the meanings set forth below. Capitalized terms not otherwise
defined herein shall have the same meanings as in the Plan.

 (a)       “Cause” means “Cause” as defined in an employment, consulting,
advisory or similar agreement between the Company or any of its Affiliates and
the Participant or, if not defined therein or if there is no such agreement,
“Cause” means the Participant’s (i) conviction (treating a nolo contendere plea
as a conviction) of a felony, whether or not any right to appeal has been or may
be exercised, other than as a result of a moving violation or a Limited
Vicarious Liability (as defined below), (ii) willful failure or refusal without
proper cause to perform such Participant’s material duties with the Company
(other than any such failure resulting from the Participant’s total or partial
incapacity due to physical or mental impairment), (iii) willful
misappropriation, embezzlement, fraud or any reckless or willful destruction of
Company property having a significant adverse financial effect on the Company or
a significant adverse effect on the Company’s reputation, (iv) willful and
material breach of any statutory or common law duty of loyalty to the Company
having a significant adverse financial effect on the Company or a significant
adverse effect on the Company’s reputation, (v) material and willful breach of
any restrictive covenants to which Participant is subject, including
non-competition, non-solicitation, non-disparagement or confidentiality
provisions, or (vi) willful violation of any material Company policy, including
the Company’s Standards of Business Conduct having a significant adverse
financial effect on the Company or a significant adverse effect on the Company’s
reputation. The determination by the Company as to the existence of “Cause” will
be conclusive on the Participant.

 (b)       “Disability” means “Disability” as defined in an employment,
consulting, advisory or similar agreement between the Company or any of its
Affiliates and the



--------------------------------------------------------------------------------

Participant or, if not defined therein or if there shall be no such agreement,
“disability” of the Participant shall have the meaning ascribed to such term in
the Company’s long-term disability plan or policy, as in effect from time to
time, to the extent that either such definition also constitutes such
Participant being considered “disabled” under Section 409A(a)(2)(C) of the Code.

 (c)       “Expiration Date” means the expiration date set forth on the Notice
(as defined below).

 (d)       “Good Reason” means, following a Change in Control, the failure of
the Company to pay or cause to be paid the Participant’s base salary or annual
bonus when due; provided that, these events will constitute Good Reason only if
the Company fails to cure such event within thirty (30) days after receipt from
the Participant of written notice of the event which constitutes Good Reason;
provided further that, “Good Reason” will cease to exist for an event on the
sixtieth (60th) day following the later of its occurrence or the Participant’s
knowledge thereof, unless the Participant has given the Company written notice
of his or her termination of employment for Good Reason prior to such date.

 (e)       “Limited Vicarious Liability” means any liability which is based on
acts of the Company for which the Participant is responsible solely as a result
of Participant’s office(s) with the Company; provided that (i) the Participant
is not directly involved in such acts and either had no prior knowledge of such
actions or, upon obtaining such knowledge, promptly acted reasonably and in good
faith to attempt to prevent the acts causing such liability or (ii) after
consulting with the Company’s counsel, the Participant reasonably believed that
no law was being violated by such acts.

 (f)       “Notice” means the Notice of Grant of Stock Options, which has been
provided to the Participant separately and which accompanies and forms a part of
this Agreement.

 (g)       “Participant” means an individual to whom Options as set forth in the
Notice have been awarded pursuant to the Plan and shall have the same meaning as
may be assigned to the terms “Holder” or “Participant” in the Plan.

 (h)       “Performance” means the Participant’s failure to meet performance
expectations, as determined in the Company’s sole discretion, and consistent
with any performance determination under the TWC Severance Pay Plan, if
applicable.

 (i)       “Plan” means the Time Warner Cable Inc. 2011 Stock Incentive Plan, as
such plan may be amended, supplemented or modified from time to time.

 (j)       “Retirement” means a voluntary termination of employment by the
Participant following the attainment of (i) age 60 with ten (10) or more years
of Service or (ii) age 65 with five (5) or more years of Service; provided that,
the terms of any employment, consulting, advisory or similar agreement entered
into by the Participant and the Company or an Affiliate that provides a
definition of “Retirement” relating specifically to the vesting of outstanding
equity awards granted under the Plan shall supersede this definition.

 

2



--------------------------------------------------------------------------------

(k)       “Service” means the period of time a Participant is engaged as an
employee or director (i) with the Company, (ii) with any Affiliate, or (iii) in
respect to any period of time prior to March 12, 2009 with Time Warner Inc. or
any affiliate thereof (“TWX”); provided that, if the Participant became an
employee or director of the Company or any Affiliate on or after March 12, 2009,
any period of time Participant was engaged by TWX shall not be counted for this
definition.

(l)         “Vested Portion” means, at any time, the portion of an Option which
has become vested, as described in Section 3 of this Agreement.

2.        Grant of Option. The Company hereby grants to the Participant the
right and option (the “Option”) to purchase, on the terms and conditions
hereinafter set forth, the number of Shares set forth on the Notice, subject to
adjustment as set forth in the Plan. The purchase price of the Shares subject to
the Option (the “Option Price”) shall be as set forth on the Notice. The Option
is intended to be a non-qualified stock option, and as such is not intended to
be treated as an option that complies with Section 422 of the Code.

3.        Vesting of the Option.

(a)       In General. Subject to (i) the terms of any employment, consulting,
advisory or similar agreement entered into by the Participant and the Company or
an Affiliate that provides for treatment of Options that is more favorable to
the Participant and (ii) Sections 3(b) and 3(c), the Option shall vest and
become exercisable at such times as are set forth in the Notice.

(b)       Termination of Employment. Subject to Section 3(a)(i), if the
Participant’s employment with the Company and its Affiliate terminates for any
reason (including, unless otherwise determined by the Committee, a Participant’s
change in status from an employee to a non-employee (other than director of the
Company or any Affiliate)), except as provided for in Section 3(c) below, the
Option, to the extent not then vested, shall be immediately canceled by the
Company without consideration; provided, however, that if the Participant’s
employment terminates due to death, Disability or Retirement, the unvested
portion of the Option, to the extent not previously canceled or forfeited, shall
immediately become vested and exercisable. The Vested Portion of the Option
shall remain exercisable for the period set forth in Section 4(a) of this
Agreement.

(c)       Termination of Employment Following Change in Control.  Subject to
Section 3(a)(i), if the Participant’s employment with the Company or its
Affiliate is terminated by the Company or its Affiliates without Cause, or by
the Participant for Good Reason, or by the Company or its Affiliates for Cause
pursuant to Sections 1(a)(ii) or 1(a)(vi), within 12 months after a Change in
Control, the unvested portion of the Option, to the extent not previously
canceled or forfeited, shall immediately become vested and exercisable upon the
termination of the Participant’s employment. The Vested Portion of the Option
shall remain exercisable for the period set forth in Section 4(a) of this
Agreement.

(d)       Leave of Absence.  For purposes of this Section 3 and this Agreement
only, a temporary leave of absence shall not constitute a termination of
employment

 

3



--------------------------------------------------------------------------------

or a failure to be continuously employed by the Company or any Affiliate
regardless of the Participant’s payroll status during such leave of absence if
such leave of absence is approved in writing by the Company or any Affiliate
subject to the other terms and conditions of the Agreement and the Plan. Notice
of any such approved leave of absence should be sent to the Company, but such
notice shall not be required for the leave of absence to be considered approved.

4.        Exercise of Option.

(a)       Period of Exercise. The Participant may exercise all or any part of
the Vested Portion of the Option at any time prior to the Expiration Date.
Notwithstanding the foregoing, and subject to the provisions of the Plan and
this Agreement, and the terms of any employment, consulting, advisory or similar
agreement entered into by the Participant and the Company or an Affiliate that
provides for treatment of Options that is more favorable to the Participant than
clauses (i) - (vii) of this Section 4(a), if the Participant’s employment
terminates prior to the Expiration Date, the Vested Portion of the Option shall
remain exercisable for the period set forth below. If the last day on which the
Option may be exercised, whether the Expiration Date or due to a termination of
the Participant’s employment prior to the Expiration Date, is a Saturday, Sunday
or other day that is not a trading day on the New York Stock Exchange (the
“NYSE”) or, if the Company’s Shares are not then listed on the NYSE, such other
stock exchange or trading system that is the primary exchange on which the
Company’s Shares are then traded, then the last day on which the Option may be
exercised shall be the preceding trading day on the NYSE or such other stock
exchange or trading system.

  i.         Death or Disability. If the Participant’s employment with the
Company or its Affiliates terminates due to the Participant’s death or
Disability, the Participant (or his or her representative) may exercise the
Vested Portion of the Option for a period ending on the earlier of (A) twelve
(12) months following the date of such employment termination and (B) the
Expiration Date;

 ii.         Retirement. If the Participant’s employment with the Company or its
Affiliates terminates due to the Participant’s Retirement, the Participant may
exercise the Vested Portion of the Option for a period ending on the earlier of
(A) sixty (60) months following the date of such termination and (B) the
Expiration Date; provided, that, if the Company or its Affiliates has given the
Participant notice that the Participant’s employment is being terminated for
Cause prior to the Participant’s election to terminate due to the Participant’s
Retirement, then the provisions of Section 4(a)(v) shall control, provided
further that, if the Company or its Affiliates has given the Participant notice
that the Participant’s employment is being terminated for Performance prior to
the Participant’s election to terminate due to the Participant’s Retirement,
then the provisions of Section 4(a)(iii) shall control;

iii.         Involuntary Termination for Performance; Voluntary Termination.
Subject to the provision of Section 4(a)(vi), if the Participant’s employment
with the Company or its Affiliates is terminated by the Company or its
Affiliates without Cause, for Performance, or the Participant voluntarily
terminates employment at any time, the Participant may exercise the Vested
Portion of the Option for a period ending on the earlier of (A) three months
following the date of such employment termination and (B) the Expiration Date;

 

4



--------------------------------------------------------------------------------

provided that, if the Company or its Affiliates has given the Participant notice
that the Participant’s employment is being terminated for Cause prior to the
Participant’s election to voluntarily terminate employment, then the provisions
of Section 4(a)(v) shall control;

 iv.          Involuntary Termination other than for Cause or for Performance.
Subject to the provision of Section 4(a)(vi), if the Participant’s employment
with the Company or its Affiliates is terminated by the Company for any reason
other than by the Company or its Affiliates for Cause, Performance, or due to
the Participant’s death or Disability, the Participant may exercise the Vested
Portion of the Option for a period ending on the earlier of (A) twelve
(12) months following the date of such employment termination and (B) the
Expiration Date, provided that, if such employment termination occurs at a time
when the Participant is eligible for Retirement, then the provisions of
Section 4(a)(ii) shall control;

  v.          Involuntary Termination by the Company for Cause. If the
Participant’s employment with the Company or its Affiliates is terminated by the
Company or its Affiliates for Cause pursuant to Sections 1(a)(ii) or 1(a)(vi),
the Participant may exercise the Vested Portion of the Option for a period
ending on the earlier of (A) one month following the date of such termination
and (B) the Expiration Date. If the Participant is terminated by the Company or
its Affiliates for Cause pursuant Sections 1(a)(i), 1(a)(iii), 1(a)(iv) or
1(a)(v), the Vested Portion of the Option shall immediately terminate in full
and cease to be exercisable;

 vi.          After a Change in Control. If the Participant’s employment with
the Company or its Affiliates is terminated by the Company or its Affiliates
without Cause (whether or not due to Participant’s Performance) or by the
Participant for Good Reason, or by the Company or its Affiliates for Cause
pursuant to Sections 1(a)(ii) or 1(a)(vi), within 12 months after a Change in
Control, the Participant may exercise the Option for a period ending on the
earlier of (A) 12 months following the date of such termination and (B) the
Expiration Date, provided that, if such employment termination occurs at a time
when the Participant is eligible for Retirement, then the provisions of
Section 4(a)(ii) shall control; and

vii.          Disposition of Affiliate. If the Affiliate with which the
Participant has a service relationship ceases to be an Affiliate due to a
transfer, sale or other disposition (“Disposition”) by the Company or an
Affiliate, the Option, to the extent not then vested, shall be immediately
canceled by the Company without consideration and the Participant may exercise
the Vested Portion of the Option for a period ending on the earlier of
(A) twelve (12) months following the date of such Disposition and (B) the
Expiration Date, provided that, if the Disposition occurs at a time when the
Participant is eligible for Retirement, then the provisions of Section 4(a)(ii)
shall control.

(b)        Method of Exercise.

   i.          Subject to Section 4(a) of this Agreement, the Vested Portion of
an Option may be exercised by delivering to the Company at its principal office
written notice of intent to so exercise; provided that the Option may be
exercised with respect to whole Shares only. Such notice shall specify the
number of Shares for which the Option is being exercised, shall be signed
(whether or not in electronic form) by the person exercising the Option and
shall make provision for the payment of the Option Price. Payment of the
aggregate Option

 

5



--------------------------------------------------------------------------------

Price shall be paid to the Company in cash or its equivalent (e.g., a check) or,
in the sole discretion of the Committee and subject to such limitations, holding
periods, and other restrictions as the Committee may establish, (A) in Shares
having a Fair Market Value equal to the aggregate Option Price for the Shares
being purchased; (B) if there is a public market for the Shares at such time,
(x) through the delivery of irrevocable instructions to a broker to sell Shares
obtained upon the exercise of the Option and to deliver promptly to the Company
an amount out of the proceeds of such sale or (y) using a net share settlement
procedure or through the withholding of Shares subject to the Option, in each
case, with a value equal to the aggregate Option Price for the Shares purchased;
(C) any other form of consideration approved by the Committee and permitted by
applicable law; and (D) any combination of the foregoing.. No Participant shall
have any rights to dividends or other rights of a stockholder with respect to
the Shares subject to the Option until the issuance of the Shares.

 ii.         Notwithstanding any other provision of the Plan or this Agreement
to the contrary, absent an available exemption to registration or qualification,
the Option may not be exercised prior to the completion of any registration or
qualification of the Option or the Shares under applicable state and federal
securities or other laws, or under any ruling or regulation of any governmental
body or national securities exchange that the Committee shall in its sole
reasonable discretion determine to be necessary or advisable.

iii.         Upon the Company’s determination that the Option has been validly
exercised as to any of the Shares, the Company shall issue certificates, or such
other evidence of ownership as requested by the Participant, in the
Participant’s name for such Shares. However, the Company shall not be liable to
the Participant for damages relating to any delays in issuing the certificates
to the Participant, any loss by the Participant of the certificates, or any
mistakes or errors in the issuance of the certificates or in the certificates
themselves.

iv.         In the event of the Participant’s death, the Vested Portion of an
Option shall remain vested and exercisable by the Participant’s executor or
administrator, or the person or persons to whom the Participant’s rights under
this Agreement shall pass by will or by the laws of descent and distribution as
the case may be, to the extent set forth in Section 4(a) of this Agreement. Any
heir or legatee of the Participant shall take rights herein granted subject to
the terms and conditions hereof.

5.        Right of Company to Terminate Employment. Nothing contained in the
Plan or this Agreement shall confer on any Participant any right to continue in
the employ of the Company or any of its Affiliates, and the Company and any such
Affiliate shall have the right to terminate the employment of the Participant at
any such time, with or without notice, for any lawful reason or no reason,
notwithstanding the fact that some or all of the Options covered by this
Agreement may be forfeited as a result of such termination of employment. The
granting of the Option under this Agreement shall not confer on the Participant
any right to any future Awards under the Plan.

6.        Option Repayment Obligation.

(a)       In the event of the termination of the Participant’s employment for
Cause as a result of a Cause event specified in Sections 1(a)(i), 1(a)(iii),
1(a)(iv), or 1(a)(v)

 

6



--------------------------------------------------------------------------------

above (each a “Covered Cause Event”), any Options exercised by the Participant
within the three-year period prior to the Participant’s termination of
employment (the “Forfeiture Period”), shall be subject to repayment to the
Company in an amount equal to the total amount of Award Gain (as defined below)
realized by the Participant upon each exercise of Options during the Forfeiture
Period.

(b)       In the event the Participant’s employment is terminated for any reason
other than Cause, and it is determined by the Company within twelve (12) months
of such termination of employment that the Participant engaged in acts or
omissions during the Participant’s three prior years of employment that would
have resulted in Participant’s termination by the Company for a Covered Cause
Event, any Options exercised by the Participant in the three year period prior
to the Participant’s employment termination and the post-termination exercise
period, shall be subject to repayment to the Company in an amount equal to the
total amount of Award Gain realized by the Participant upon each exercise of
such Options and any unexercised Options held by the Participant shall be
immediately forfeited.

(c)       “Award Gain” shall mean the product of (i) the Fair Market Value per
share of stock at the date of such Option exercise (without regard to any
subsequent change in the market price of such share of stock) minus the exercise
price times (ii) the number of shares as to which the Options were exercised at
that date.

(d)       Repayments pursuant to Sections 6(a) or 6(b) shall be made by
certified check within sixty (60) days after written demand is made therefor by
the Company. Notwithstanding the foregoing, the Participant may satisfy the
repayment obligations with respect to amounts owed pursuant to Section 6 by
returning to the Company the Shares acquired upon exercise of such Options,
provided that the Participant demonstrates to the Company’s satisfaction that
such Shares were continuously owned by the Participant since the date of
exercise.

(e)       Notwithstanding any of the foregoing, the Company’s Board of Directors
(the “Board”) or committee to whom the Board has delegated such matters shall
retain sole discretion regarding whether to seek the remedies set forth in
Sections 6(a) and 6(b). In exercising its sole discretion, the Board or the
committee to whom the Board has delegated such matters should consider, amongst
other things, the risk of harm to the Company’s business or reputation. The
repayment obligations of Section 6 shall not apply unless the Company gives the
Participant written notice of the Company’s exercise of its rights under
Section 6 within ninety (90) days of a senior officer of the Company becoming
aware of the conduct giving rise to the Covered Cause Event; and if the Company
fails to do so such conduct shall no longer provide a basis for any repayment
obligation pursuant to this Section 6.

(f)        If the terms of any employment, consulting, advisory or similar
agreement entered into by the Participant and the Company or any Affiliate
provides for compensation forfeiture provisions triggered by a “Covered Cause
Event” (as defined in the employment or similar agreement), then such provisions
shall supersede the provisions of this Section 6 during the term of the
employment or similar agreement.

(g)        Except to the extent required under the Sarbanes-Oxley Act of 2002,
repayment to the Company of any Award Gain under this Section 6 shall be reduced
by the Net Tax Cost (as defined below) of such Award Gain, so that the
Participant shall not be required to pay to the Company amounts (or, if
applicable, Shares) in excess of the Award Gain as determined on an “after tax”
basis. “Net Tax Cost” shall mean the net amount of any federal, foreign, state
or local income and employment taxes paid by the Participant with respect to the
Award Gain to be repaid hereunder, after taking into account any and all
available deductions, credits, or other offsets allowable to the Participant
(including, without limitation, any deduction permitted under the claim of right
doctrine), and regardless of whether the Participant would be required to amend
any prior income or other tax returns, subject to the Participant’s
documentation that deductions, credits or other offsets otherwise available or
allowable to the Participant could not be used as a result of the Participant’s
actual tax position.

 

7



--------------------------------------------------------------------------------

7.        Violation of Restrictive Covenant.  If the Participant is or becomes
subject to a restrictive covenant (including, without limitation, a restrictive
covenant regarding non-competition, non-solicitation, or confidentiality) under
the terms of any employment, consulting, advisory or similar agreement entered
into by the Participant and the Company or any Affiliate or under a severance
plan or other benefit plan of the Company or any Affiliate, and the Participant
violates the terms of such restrictive covenant after the Participant’s
termination of employment, then the Option shall be immediately forfeited and
cancelled, regardless of whether the Option is vested. The Option grant is made
in consideration of the application of the current or future restrictive
covenants to the Option. Forfeiture and cancellation of the Option pursuant to
this Section is in addition to any other consequences of a violation of a
restrictive covenant under an applicable agreement or benefit plan, and shall
not in any way diminish or otherwise impact the remedies available under any
such agreement or benefit plan. Upon any judicial determination that this
Section is unenforceable in whole or in part, this Section shall be deemed to be
modified so as to be enforceable and to effect the original intent of the
parties as closely as possible.

8.        IRC §§ 280G and 4999.  Notwithstanding anything to the contrary
contained in this Agreement, to the extent that the vesting of any Option
granted to the Participant pursuant to this Agreement (a) constitutes a
“parachute payment” within the meaning of Section 280G of the Code and (b) but
for this Section, would be subject to the excise tax imposed by Section 4999 of
the Code, then such Options shall vest either (i) in full or (ii) in such lesser
amount which would result in no portion of such Option being subject to excise
tax under Section 4999 of the Code; whichever of the foregoing amounts, taking
into account the applicable federal, state and local income or excise taxes
(including the excise tax imposed by Section 4999), results in the Participant’s
receipt on an after-tax basis, of the greatest amount of total compensation,
notwithstanding that all or some portion of the Options may be taxable under
Section 4999 of the Code.

(a)       Calculation.  Any calculation required under this Section shall be
made in writing by an independent public accountant, or other appropriate
internal or external resource, selected by the Company, whose determination
shall be conclusive and binding upon the Participant and the Company for all
purposes. The Company shall bear the costs of performing the calculations
contemplated by this Section, as well as any reasonable legal or accountant
expenses, or any additional taxes, that the Participant may incur as a result of
any calculation errors made in connection with the Code Section 4999 excise tax
determination contemplated by this Section.

(b)       Order of 280G Option Vesting Reduction.  Unless provided otherwise in
the Participant’s employment agreement with the Company, the reduction of Option
vesting, if applicable, shall be effected in the following order, but only to
the extent that each item listed provides for a reduction to minimize
Section 280G consequences: (i) any cash parachute payments, (ii) any health and
welfare or similar benefits valued as parachute payments, (iii) acceleration of
vesting of any stock options for which the exercise price exceeds the then fair
market value of the underlying stock, in order of the option tranches with the
largest Section 280G parachute payment value, (iv) acceleration of vesting of
any equity award that is not a stock option, and (v) acceleration of vesting of
any stock options for which the exercise price is less than the fair market
value of the underlying stock in such manner as would net the Participant the
largest remaining spread value if the options were all exercised as of the Code
Section 280G event.

 

8



--------------------------------------------------------------------------------

9.        Legend on Certificates. The certificates (or other evidence of
ownership) representing the Shares purchased by exercise of an Option shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem reasonably advisable under the Plan or the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which such Shares are listed, any applicable federal or state laws and the
Company’s Articles of Incorporation and Bylaws, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

10.      Transferability. Unless otherwise determined by the Committee, an
Option may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant otherwise than by will or by the
laws of descent and distribution, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate.

11.      Withholding. The Participant may be required to pay to the Company and,
unless the Participant elects to pay the Company separately in cash, the Company
shall have the right and is hereby authorized to withhold from any payment due
or transfer made under the Option or under the Plan or from any compensation or
other amount owing to a Participant the amount (in cash, Shares, other
securities, other Awards or other property) of any applicable withholding taxes
in respect of the Option, its exercise, or any payment or transfer under the
Option or under the Plan and to take such action as may be necessary in the
option of the Company to satisfy all obligations for the payment of such taxes.
Notwithstanding the foregoing, in the case of net share settlement pursuant to
Section 4(b)(i), any tax withholding made from the Option Shares shall not be in
excess of the minimum amount of tax required to be withheld by law; except as
may occur through administrative rounding to the nearest whole share.

12.      Securities Laws. Upon the acquisition of any Shares pursuant to the
exercise of an Option, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.

13.      Notices. Any notice which either party hereto may be required or
permitted to give the other shall be in writing and may be delivered personally
or by mail, postage prepaid, addressed to Time Warner Cable Inc., at 7910
Crescent Executive Drive, Charlotte, NC 28217, attention Manager, Executive
Compensation, and to the Participant at his or her address, as it is shown on
the records of the Company or its Affiliate, or in either case to such other
address as the Company or the Participant, as the case may be, by notice to the
other may designate in writing from time to time. Any such notice shall be
deemed effective upon receipt thereof by the addressee.

14.      Personal Data. The Company and its Affiliates may hold, collect, use,
process and transfer, in electronic or other form, certain personal information
about the Participant for the exclusive purpose of implementing, administering
and managing the

 

9



--------------------------------------------------------------------------------

Participant’s participation in the Plan. Participant understands that the
following personal information is required for the above named purposes: his/her
name, home address and telephone number, office address (including department
and employing entity) and telephone number, e-mail address, citizenship, country
of residence at the time of grant, work location country, system employee ID,
employee local ID, employment status (including international status code),
supervisor (if applicable), job code, title, salary, bonus target and bonuses
paid (if applicable), termination date and reason, tax payer’s identification
number, tax equalization code, US Green Card holder status, contract type
(single/dual/multi), any shares of stock or directorships held in the Company,
details of all stock option grants (including number of grants, grant dates,
exercise price, vesting type, vesting dates, expiration dates, and any other
information regarding options that have been granted, canceled, vested,
unvested, exercisable, exercised or outstanding) with respect to the
Participant, estimated tax withholding rate, brokerage account number (if
applicable), and brokerage fees (the “Data”). Participant understands that Data
may be collected from the Participant directly or, on Company’s request, from
any Affiliate. Participant understands that Data may be transferred to third
parties assisting the Company in the implementation, administration and
management of the Plan, including the brokers approved by the Company, the
broker selected by the Participant from among such Company-approved brokers (if
applicable), tax consultants and the Company’s software providers (the “Data
Recipients”). Participant understands that some of these Data Recipients may be
located outside the Participant’s country of residence, and that the Data
Recipient’s country may have different data privacy laws and protections than
the Participant’s country of residence. Participant understands that the Data
Recipients will receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required for the administration of the Plan
and/or the subsequent holding of shares of common stock on the Participant’s
behalf by a broker or other third party with whom the Participant may elect to
deposit any shares of common stock acquired pursuant to the Plan. Participant
understands that Data will be held only as long as necessary to implement,
administer and manage the Participant’s participation in the Plan. Participant
understands that Data may also be made available to public authorities as
required by law, e.g., to the U.S. government. Participant understands that the
Participant may, at any time, review Data and may provide updated Data or
corrections to the Data by written notice to the Company. Except to the extent
the collection, use, processing or transfer of Data is required by law,
Participant may object to the collection, use, processing or transfer of Data by
contacting the Company in writing. Participant understands that such objection
may affect his/her ability to participate in the Plan. Participant understands
that he/she may contact the Company’s stock plan administrator to obtain more
information on the consequences of such objection.

15.      Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws, and any and all disputes between the Participant and the Company
relating to the Option shall be brought only in a state or federal court of
competent jurisdiction sitting in Manhattan, New York, and the Participant and
the Company hereby irrevocably submit to the jurisdiction of any such court and
irrevocably agree that venue for any such action shall be only in any such
court.

16.      Modifications And Amendments. The terms and provisions of this
Agreement and the Notice may be modified or amended as provided in the Plan.

 

10



--------------------------------------------------------------------------------

17.      Waivers And Consents. Except as provided in the Plan, the terms and
provisions of this Agreement and the Notice may be waived, or consent for the
departure therefrom granted, only by a written document executed by the party
entitled to the benefits of such terms or provisions. No such waiver or consent
shall be deemed to be or shall constitute a waiver or consent with respect to
any other terms or provisions of this Agreement or the Notice, whether or not
similar. Each such waiver or consent shall be effective only in the specific
instance and for the purpose for which it was given, and shall not constitute a
continuing waiver or consent.

18.      Reformation; Severability. If any provision of this Agreement or the
Notice (including any provision of the Plan that is incorporated herein by
reference) shall hereafter be held to be invalid, unenforceable or illegal, in
whole or in part, in any jurisdiction under any circumstances for any reason,
(i) such provision shall be reformed to the minimum extent necessary to cause
such provision to be valid, enforceable and legal while preserving the intent of
the parties as expressed in, and the benefits of the parties provided by, this
Agreement, the Notice and the Plan or (ii) if such provision cannot be so
reformed, such provision shall be severed from this Agreement or the Notice and
an equitable adjustment shall be made to this Agreement or the Notice
(including, without limitation, addition of necessary further provisions) so as
to give effect to the intent as so expressed and the benefits so provided. Such
holding shall not affect or impair the validity, enforceability or legality of
such provision in any other jurisdiction or under any other circumstances.
Neither such holding nor such reformation nor severance shall affect the
legality, validity or enforceability of any other provision of this Agreement,
the Notice or the Plan.

19.      Entry into Force. By entering into this Agreement, the Participant
agrees and acknowledges that (i) the Participant has received and read a copy of
the Plan and (ii) the Option is granted pursuant to the Plan and is therefore
subject to all of the terms of the Plan.

20.      Changes in Capitalization and Other Regulations. The Option shall be
subject to all of the terms and provisions as provided in this Agreement and in
the Plan, which are incorporated by reference herein and made a part hereof,
including, without limitation, the provisions of Section 12 of the Plan
(generally relating to adjustments to the number of Shares subject to the
Option, upon certain changes in capitalization and certain reorganizations and
other transactions).

21.      Incentive Compensation Repayments. By entering into this Agreement, the
Participant agrees and acknowledges that, if the Participant is, has been or
becomes an executive officer subject to the incentive compensation repayment
requirements of Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (the “Dodd-Frank Act”), the Option awarded hereunder and any
Shares issued or amounts (including Shares) withheld for payment of the exercise
price or taxes upon exercise of the Option shall, to the extent required by the
Dodd-Frank Act, be subject to any Company policy maintained to comply with
Section 954 of the Dodd-Frank Act or any regulations thereunder.

22.      Entire Agreement. Except as specifically stated herein, this Agreement,
together with the Notice and the Plan, embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written

 

11



--------------------------------------------------------------------------------

agreements and understandings relating to the subject matter hereof. No
statement, representation, warranty, covenant or agreement not expressly set
forth in this Agreement or the Notice shall affect or be used to interpret,
change or restrict, the express terms and provisions of this Agreement or the
Notice; provided that, this Agreement and the Notice shall be subject to and
governed by the Plan, and in the event of any inconsistency between the
provisions of this Agreement or the Notice and the provisions of the Plan, the
provisions of the Plan shall govern.

 

12